DETAILED ACTION
Note: The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s arguments filed in the reply on September 7, 2021 were received and fully considered. Claims 12, 13, 24, 31, and 32 were amended in a manner that overcomes the previously applied 35 USC 112B rejections. As there are no other issues, the application is now in condition for allowance. Please see below for more detail.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-11, 25-30, and 40-50 directed to claims non-elected without traverse.  Accordingly, claims 1-11, 25-30, and 40-50 have been cancelled.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-11, 25-30, and 40-50 are allowable for the reasons set forth in the previous office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 5712727540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PUYA AGAHI/Primary Examiner, Art Unit 3791